

116 S4855 IS: To designate the facility of the United States Postal Service located at 1305 U.S. Highway 90 West in Castroville, Texas, as the “Lance Corporal Rhonald Dain Rairdan Post Office”.
U.S. Senate
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4855IN THE SENATE OF THE UNITED STATESOctober 23 (legislative day, October 19), 2020Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 1305 U.S. Highway 90 West in Castroville, Texas, as the Lance Corporal Rhonald Dain Rairdan Post Office.1.Lance Corporal Rhonald Dain Rairdan Post Office(a)DesignationThe facility of the United States Postal Service located at 1305 U.S. Highway 90 West in Castroville, Texas, shall be known and designated as the Lance Corporal Rhonald Dain Rairdan Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Rhonald Dain Rairdan Post Office.